           Case 1:17-cv-00413-RP Document 40 Filed 10/03/18 Page 1 of 1



                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE WESTERN DISTRICT OF TEXAS
                                       AUSTIN DIVISION

YETI COOLERS, LLC,                                    §
                                                      §
                Plaintiff,                            §
                                                      §
v.                                                    §                    1:17-CV-413-RP
                                                      §
GAMETIME SIDEKICKS, LLC,                              §
                                                      §
                Defendant.                            §

                                                 ORDER

        Before the Court is the parties’ Joint Stipulation of Dismissal with Prejudice. (Dkt. 39). The

parties stipulate to dismissal with prejudice of all claims, counterclaims, and defenses in this case. (Id.

at 1). The parties further stipulate that each party shall bear its own costs and attorneys’ fees. (Id.).

Federal Rule of Civil Procedure 41(a)(1)(A)(ii) allows a plaintiff to dismiss an action upon filing a

stipulation of dismissal signed by all parties who have appeared. Plaintiff has done so. “Stipulated

dismissals under Rule 41(a)(1)(A)(ii) . . . require no judicial action or approval and are effective

automatically upon filing.” Yesh Music v. Lakewood Church, 727 F.3d 356, 362 (5th Cir. 2013).

        The Court therefore ORDERS the Clerk of Court to CLOSE this action.

        SIGNED on October 3, 2018.



                                                _____________________________________
                                                ROBERT PITMAN
                                                UNITED STATES DISTRICT JUDGE
